Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-6-2009

USA v. Teresa Flood
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2937




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Teresa Flood" (2009). 2009 Decisions. Paper 1396.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1396


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 08-2937
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                                 TERESA M. FLOOD,

                                                Appellant
                                     ____________

                    On Appeal from the United States District Court
                              for the District of Delaware
                            (D.C. No. 1-06-cr-00125-001)
                     District Judge: Honorable Sue L. Robinson
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 23, 2009

       Before: SCIRICA, Chief Judge, SLOVITER and FISHER, Circuit Judges.

                                   (Filed:May 6, 2009)
                                      ____________

                              OPINION OF THE COURT
                                   ____________

FISHER, Circuit Judge.

      Teresa Flood appeals her conviction of one count of bank fraud in violation of 18

U.S.C. §§ 2 and 1344, two counts of aggravated identity theft in violation of 18 U.S.C.

§§ 2 and 1028A, and two counts of wire fraud in violation of 18 U.S.C. §§ 2 and 1343,
arguing that the District Court erred in charging the jury with a “deliberate ignorance”

instruction. Because we reject Flood’s argument that the District Court improperly

instructed the jury, we will affirm her conviction.

                                              I.

       We write exclusively for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts necessary to our

analysis.

       Flood’s convictions arose out of several schemes in which she participated with

Glenny Coleman III, her former boyfriend and the father of her child. The superseding

five-count indictment charged her with one count of bank fraud in violation of 18 U.S.C.

§§ 2 and 1344, two counts of aggravated identity theft in violation of 18 U.S.C. §§ 2 and

1028A, and two counts of wire fraud in violation of 18 U.S.C. §§ 2 and 1343. Coleman

was charged in a fifteen-count indictment with crimes similar to Flood’s. Coleman pled

guilty to five counts, and the District Court sentenced him to 129 months’ imprisonment,

but Flood proceeded to trial to challenge the sufficiency of the evidence against her.

       At trial, Flood called Coleman, who testified that he had “duped” her and that he

was the “con man.” At the end of the trial, the District Court instructed the jury on the

charges against Flood and the elements necessary to prove those crimes. It also charged

the jury with the following “deliberate ignorance” instruction, over Flood’s objection:

             “The government may prove that the defendant acted ‘knowingly’ by
       proving, beyond a reasonable doubt, that the defendant deliberately closed

                                              2
       her eyes to what would otherwise have been obvious to her. No one can
       avoid responsibility for a crime by deliberately ignoring what is obvious.
       Therefore, a person’s knowledge of a particular fact may be shown from a
       deliberate or intentional ignorance or deliberate or intentional blindness to
       the existence of that fact.

              “It is, of course, entirely up to you as to whether you find any
       deliberate ignorance or deliberate closing of the eyes and any inferences to
       be drawn from any such evidence.

              “You may not conclude that the defendant had knowledge, however,
       from proof of a mistake, negligence, carelessness, or a belief in an
       inaccurate proposition.”

       The jury returned a guilty verdict on each of the five counts, finding that Flood

committed one count of wire fraud by submitting fraudulent information as part of an

application for the purchase of a car, on which a car dealership relied in approving a loan;

that Flood aided and abetted Coleman in one count each of bank fraud and aggravated

identity theft as part of his plan to obtain a $15,000 loan from Wells Fargo Bank; and that

Flood aided and abetted Coleman in one count each of bank fraud and aggravated identity

theft by participating in Coleman’s scheme to fraudulently obtain a mortgage loan, from

which Coleman correspondingly purchased a residential property, through the submission

of false identity and employment information in the application.

       Following her conviction, Flood moved for a judgment of acquittal under Federal

Rule of Criminal Procedure 29 and for a new trial under Federal Rule of Criminal

Procedure 33. She argued that the “deliberate ignorance” instruction confused the jury

and neutralized earlier instructions defining “knowingly,” “willfully,” and “culpable



                                              3
participant.” The District Court rejected Flood’s contention, calling the jury instruction

“appropriate” based on the evidence, and denied both of her post-trial motions. At

Flood’s June 9, 2008 sentencing hearing, the District Court sentenced her to 36 months’

imprisonment, five years of supervised release, and a $500 special assessment. Flood

filed a timely notice of appeal.

                                               II.

         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we exercise

jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

         We review the district court’s “refusal to give a particular instruction or the

wording of instructions for abuse of discretion,” United States v. Khorozian, 333 F.3d

498, 508 (3d Cir. 2003), but once an instruction has been given and “the question is

whether the jury instructions stated the proper legal standard, our review is plenary.”

United States v. Coyle, 63 F.3d 1239, 1245 (3d Cir. 1995). Because Flood “challenges

only the District Court’s decision to give the instruction – not the articulation of the legal

standard contained in the instruction – we review for abuse of discretion.” Eshelman v.

Agere Sys., Inc., 554 F.3d 426, 439 (3d Cir. 2009). In our review, “we consider the

totality of the instructions and not a particular sentence or paragraph in isolation.”

Khorozian, 333 F.3d at 508 (internal quotation marks omitted) (quoting Coyle, 63 F.3d at

1245).




                                                4
                                             III.

       Flood contends on appeal that the District Court abused its discretion by giving the

“deliberate ignorance” instruction, asserting that it confused the jury based on the District

Court’s other instructions that defined “knowingly,” “willfully,” and “culpable

participant.” At trial, Flood sought to distance herself from Coleman, and argued to the

jury that she was not a “culpable participant” in his crimes because she lacked knowledge

of the schemes and did not willfully intend that the schemes’ larger objectives be

achieved.

       On review, after an instruction has been given, “we generally ask ourselves

whether, viewed in light of the evidence, the charge as a whole fairly and adequately

submits the issues in the case to the jury, and reverse ‘only if the instruction was capable

of confusing and thereby misleading the jury.’” Bennis v. Gable, 823 F.2d 723, 727 (3d

Cir. 1987) (quoting Link v. Mercedes-Benz of N. Am., Inc., 788 F.2d 918, 922 (3d Cir.

1986)). We see no error in the District Court’s decision to give this instruction. Liability

for aiding and abetting, four of the five crimes with which Flood was charged, requires

“the specific intent of facilitating the crime,” United States v. Garth, 188 F.3d 99, 113 (3d

Cir. 1999), and we have held that a finding of “willful blindness” or “deliberate

ignorance” satisfies the intent prong for such a crime, see, e.g., United States v. Leahy,

445 F.3d 634, 652-54 (3d Cir. 2006). Thus, the District Court acted properly in

instructing the jury regarding the definitions of adequate mental states.



                                              5
       Turning to the “deliberate ignorance” instruction at issue, such an instruction

“allows the jury to impute the element of knowledge to the defendant if the evidence

indicates that he purposely closed his eyes to avoid knowing what was taking place

around him.” Khorozian, 333 F.3d at 508 (internal quotation marks omitted) (quoting

United States v. Schnabel, 939 F.2d 197, 203 (4th Cir. 1991)). We have upheld such an

instruction “where the charge made clear that the defendant himself was subjectively

aware of the high probability of the fact in question, and not merely that a reasonable man

would have been aware of the probability,” and where “[t]he jury could have found that

[the defendant] deliberately closed his eyes to what otherwise would have been obvious to

him.” Id. (internal quotation marks omitted) (quoting United States v. Stewart, 185 F.3d

112, 126 (3d Cir. 1999)).

       The evidence at Flood’s trial supported the inference that she may have been

deliberately ignorant as to Coleman’s crimes. Despite Coleman’s testimony at Flood’s

trial that he “duped” her, the evidence reflected her assistance in several of his schemes.

Further, Flood presented the defense at trial that she lacked the requisite knowledge to be

found guilty of Coleman’s schemes, which also supports the District Court charging the

jury on “deliberate ignorance.” Examining the jury instructions as a whole, we are

content that they “fairly and adequately submit[ted] the issues in the case to the jury” in

presenting the law accurately and in light of the evidence at trial, and that, therefore, they

did not confuse or mislead the jury. Bennis, 823 F.2d at 727. Thus, we cannot say the



                                              6
District Court abused its discretion in including the “deliberate ignorance” instruction and

charging the jury as it did.1

                                            IV.

       For the foregoing reasons, we will affirm Flood’s conviction.




       1
        To the extent that Flood claims that the evidence upon which the jury convicted
her was insufficient, we disagree. Based on the evidence presented at trial, the elements
of the crimes with which Flood was charged, and our determination that the “deliberate
ignorance” jury instruction was proper, the jury had sufficient evidence before it, on
which it could, and did, find Flood guilty of the crimes charged.

                                             7